OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Invention I, claims 1-16 in the reply filed on 22 February 2022 is acknowledged. Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 1-19 remain pending; 17-19 are withdrawn; and claims 1-16 are under consideration and have been examined on the merits.

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification are to the published specification US 2021/0139680. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 16 April 2021 has been considered.

Claim Objections
Claims 1, 2, and 5 are objected to for the following informalities.
In claim 1, the limitation “wherein said layer comprises at least 20% by weight of the layer of a thermoplastic material selected from the group consisting of…” is respectfully objected to for constituting grammatically-awkward claim language – the Examiner respectfully suggests the following language to address the issue: “wherein at least 20% by weight of said layer comprises a thermoplastic material selected from the group consisting of…”
Alternatively, the Examiner respectfully suggests: “wherein said layer comprises, in an amount of at least 20% by weight of the layer, [[of]]
In claims 2 and 5, the absence of commas in numbers larger than the hundred place value (i.e., numbers greater than 3 digits, e.g., “1,000”; “100,000”; “8,000”) are objected to; please amend all relevant numbers to include commas
Appropriated correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “in which Void Area Percentage is measured by the Method for Voids Characterization” (emphasis added) is indefinite, as the “Method for Voids Characterization” being introduced/referenced lacks proper/sufficient antecedent basis – there is no prior recitation of a Method for Voids Characterization in the claim. 
For examination on the merits, the aforesaid limitation is interpreted to read as “a Method for Voids Characterization”. It is respectfully suggested to amend claim 1 in accordance therewith in order to provide the proper antecedent basis and overcome the issue.
Further regarding claim 1, the limitation of the “Method for Voids Characterization” renders the claim indefinite, as (i) the aforesaid term/phrase is not explicitly defined in the specification [0116-0130], and thus (ii) the breadth of the plain meaning of the phrase is rather large such that one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim with respect to the corresponding Void Area Percentage ratio between the first and second portions (which is calculated from the aforesaid Method). In other words, for examination on the merits, under the plain meaning of the aforesaid claim limitation, any void characterization method reads on said “Method for Voids Characterization”.
In order to overcome the issue, it is respectfully suggested to (i) strike the limitation from the claim, or (ii) amend the claim to include details of the SEM/image analysis process utilized for characterizing the voids as set forth in [0116-0130] (see MPEP 2111.01(I), (II)). 
Regarding claim 2, the use of “preferably” claim language, followed by exemplary preferential ranges which are narrower than the corresponding first range recited (for both of (i) ratio between first and second Void Area Percentages and (ii) difference between the first and second Absolute Opacity Values), renders the claim indefinite, as it is unclear whether the preferential ranges are positively recited limitations (or merely just preferences) and thus the boundaries of the claim are not discernible (see MPEP 2173.05(c)(I) and 2173.05(d) – description of examples and preferences are properly set forth in the specification rather than the claims, where the recitation thereof in the claims results in confusion over the intended scope of protection).
For examination on the merits, claim 2 is interpreted where the exemplary language is not considered limiting. In other words, claim 2 is interpreted to read as “wherein the ratio between said first Void Area Percentage and said second Void Area Percentage is at least 1.1, and/or the difference between said first Absolute Opacity Value and said second Absolute Opacity Value is at least 10%”. 
It is respectfully suggested to amend claim 2 in accordance with the aforesaid interpretation to overcome the indefiniteness issue.
Claim 3 is rejected for the same reasons set forth above in the rejection of claim 2. For examination on the merits, claim 3 is interpreted where the exemplary language is not considered limiting, i.e., to read as “wherein the ratio of said first Void Area Percentage over said second Void Area Percentage is at least 1.2, and/or said first Absolute Opacity Value is at least 10% higher than said second Absolute Opacity Value”.
Claim 4 is rejected for the same reasons set forth above in the rejection of claim 2. For examination on the merits, claim 4 is interpreted where the exemplary language is not considered limiting, i.e., to read as “wherein said first Void Area Percentage is from 15% to 70%; and/or said first Absolute Opacity Value is from 50% to 99%; and/or said second Void Area Percentage is from 0.01% to 15%; and/or said second Absolute Opacity Value is from 1% to 65%”.
Claim 5 is rejected for (i) the same reasons set forth above in the rejection of claim 2 (i.e., use of preferential and/or broad-narrow range claim language), as well as (ii) the antecedent basis issue set forth above in the rejection of claim 1, based upon the dependency of claim 5 and the recitation of “the Method for Voids Characterization. With respect to (ii), it is noted that the correction to claim 1 suggested above would render issue (ii) herein moot.
With respect to (i), for examination on the merits, claim 5 is interpreted where the exemplary language is not considered limiting, i.e., to read as “said first portion has a first Area Weighted Void Diameter of from 350 nm to 8,000 nm in which Area Weighted Void Diameter is measured by the Method for Voids Characterization; and/or said second portion has a second Area Weighted Void Diameter of from 8 nm to 350 nm in which Area Weighted Void Diameter is measured by the Method for Voids Characterization”.
Claim 8 is rejected for the same reasons set forth above in the rejection of claim 2. For examination on the merits, claim 8 is interpreted where the exemplary language is not considered limiting, i.e., to read as “wherein said layer further comprises a void initiator, wherein the void initiator comprises an inorganic material with a refractive index of less than 2, and/or an organic material which is immiscible with the thermoplastic material; wherein…”
Claim 9 is rejected for the same reasons set forth above in the rejection of claim 2 (as well as its dependency upon indefinite claim 8). For examination on the merits, claim 9 is interpreted where the exemplary language is not considered limiting, i.e., to read as “wherein said layer comprises: a) from 20% to 99%, by weight of the layer, of the thermoplastic material, which is PE; and b) from 1% to 80%, by weight of the layer, of the void initiator, which is calcium carbonate and/or PMMA”. 
Claim 10 is rejected for the same reasons set forth above in the rejection of claim 2 (as well as its dependency upon indefinite claim 8). For examination on the merits, claim 10 is interpreted where the exemplary language is not considered limiting, i.e., to read as “wherein said layer further comprises from 0.01% to 15%, by weight of the layer, of an optional ingredient, which is selected from the group consisting of a silicone additive, a compatibilizer, and the combination thereof”.
Claim 11 is rejected for the same reasons set forth above in the rejection of claim 2 (as well as its dependency upon indefinite claim 8). For examination on the merits, claim 11 is interpreted where the exemplary language is not considered limiting, i.e., to read as “wherein said layer comprises no more than 1%, by weight of the layer, of TiO2”.
Claim 14 is rejected for the same reasons set forth above in the rejection of claim 2. For examination on the merits, claim 14 is interpreted where the exemplary language is not considered limiting, i.e., to read as “wherein said film has a thickness of from 10 microns to 150 microns”.
Claims 2-16 are rejected for depending upon indefinite claim 1.
Appropriate action is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey et al. (US 2012/0269466; “Dorsey”).
Before introduction of the disclosure of Dorsey, the Examiner finds it appropriate to note the following regarding the claimed thermoplastic film. The thermoplastic film, as claimed, is defined as including one layer that includes (i) 20 wt.% or greater of a thermoplastic material selected from a closed list of thermoplastic polymer species; and (ii) two portions which are adjacent one another, and each of which have Void Area Percentages and Absolute Opacity Values, the aforesaid Void Areas and Absolute Opacities defining ratios of first to second portions, respectively, of at least 1.05 and at least 5%. Simply put, the layer of the film is defined in-part by its composition, and in-part by the opacity (and corresponding void percentage) of particular portions of the film relative to one another – the layer is claimed mainly in terms of measured properties, rather than physical structure.
Upon review of Applicant’s specification, it can be said that the disclosed invention is a thermoplastic film comprising a layer of polyethylene having a “void initiator” (also known in the art as a “cavitating agent”) included therein (e.g., master-batched therein) in a specified weight amount, examples of said initiator being polymethyl methacrylate (PMMA) or calcium carbonate particles; wherein the film is extruded and then stretched at a specified (relatively low) temperature such that the initiator phase-separates and forms cavities or “voids” in the layer around the initiator particle (i.e., the particle then resides in the cavity which it formed; i.e., the film is “cavitated” and thus includes voids/cavities). The presence of the voids increases the opacity of the layer. Thereafter, the layer is contacted utilizing heat and pressure to collapse the voids in a particular region, thereby reducing the opacity (i.e., making the layer clear/transparent again in the collapsed region). The claimed first and second portions can be said to correspond to the non-contacted and contacted portions of the layer, e.g., the opaque and less-opaque (i.e., more-clear) portions, respectively [0006, 0024, 0053, 0058, 0060, 0067, 0069, 0075-0077, 0081, 0082, 0086, 0090, 0092, 0093, 0097, 0098, 0101, 0113]. The difference in the voided-structure of the first and second portions of the layer is characterized in terms of absolute opacity and void area percentage, measured via defined ISO standard and software analysis of SEM images, respectively [0116-0130].  
Regarding claim 1, Dorsey discloses a thermoplastic film including at least one layer which includes a voiding (i.e., cavitating) agent therein, where said film includes adjacent portions of the layer which are stretched to different degrees (as a result of incremental stretching) and therefore have different degrees of opacity based on the shape/size/depth(s) of the cavities formed around the voiding agent(s) upon stretching – specifically one portion (stretched) is more opaque than an adjacent portion (un/less-stretched); wherein the use of the voiding agent to increase opacity upon stretching is recognized for its reduction in the use of pigments such as TiO2 opacifiers for opacifying the film [Abstract; 0003, 0005-0007, 0009, 0010, 0014-0016, 0041, 0042, 0045, 0049, 0051, 0053, 0055, 0059, 0060, 0062, 0068-0070, 0072, 0084, 0085, 0092, 0097-0100, 0150, 0151; Figs. 1B, 1C, 2]. The layer (matrix polymer) is polyethylene (65-99 wt.%), and the voiding agent is calcium carbonate in an amount of 1% to 35% by weight of the layer. The adjacent portions are referred to therein as “stretched” and “un-stretched” regions, wherein Dorsey notes that the un-stretched regions may be stretched to a small degree, of which is significantly less compared to the stretched region [0085] (the Examiner notes that the terms “portion” and “region” are used interchangeably hereinafter). The stretching is machine-direction (MD); ratio of 1:3 (stretched 3x or less); and may be performed under ambient/cold conditions.
Dorsey teaches that the opacity difference between the stretched and un-stretched portions can varying based on the degree of stretching [0102-0104]. Dorsey teaches that the thermoplastic film is suitable for use in packaging materials, feminine hygiene products, baby diapers, adult incontinence products, and food-store bags and containers [0128].
Dorsey does not explicitly teach the Void Area percentage ratio between the stretched and un-stretched portions being at least 1.05 and the Absolute Opacity value difference between the aforesaid being at least 5%. In other words, Dorsey does not explicitly quantify the difference in opacity or void area. 
However, given that (i) Dorsey explicitly discloses that the polyethylene layer having the cavitating agent therein is stretched to varying degrees such that corresponding adjacent portions of the layer have different degrees of opacity (such that the stretched region is more opaque than the unstretched due to the presence of the voids created around the agent as a result of the stretching); given that (ii) Dorsey teaches that the opacity difference can be controlled by varying the degree of stretching and temperature thereof, and the amount of voiding agent in the film; given that (iii) Dorsey discloses that in the un-stretched portions, the film may be stretched to a small degree, thereby logically exhibiting at least some degree of void area around the voiding agent(s); and further in view of (iv) MPEP 2144.05(II)(A), (B), which states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (additionally – it is a settled principle of law that a mere carrying forward of an original patented conception involving only a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may product better results than prior inventions) and (v) MPEP 2113(I), which states that the patentability of a product does not depend on its method of production, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have increased or decreased (i.e., varied) the degree of stretching of the film of Dorsey, in order to increase or decrease the opacity in the stretched regions based on a desired degree thereof or desired difference relative to the un-stretched regions based on a pre-determined end-use of the film (e.g., food-packaging; see also [0100] of Dorsey – opacity of stretched regions corresponds to pleasing appearance and connotation of strength to the consumer, as well as other mechanical properties), thereby increasing/decreasing the void area percentage difference between the two portions (i.e., as degree of stretching increases, voids created around agent become larger in area), including over (and thus resulting in) the claimed Void Area Percentage difference of at least 1.05 and an Absolute Opacity Value difference of at least 5%, as claimed.
As such, the thermoplastic film of claim 1 is rendered obvious by the film of Dorsey, as modified above in the grounds of rejection. In other words, the stretched film would have exhibited a larger amount of void areas in the stretched portions (resulting in increased opacity) relative to little or no void areas in the un-stretched portions (resulting in little or no opacity), necessarily resulting in the claimed difference and ratio, respectively, as quantified.
Regarding claim 2, in view of the modification set forth above in the rejection of claim 1, it can be said that the degree to which the stretching and thus the opacity value difference and void area ratio, respectively, are altered, is/are within the ambit of determination that can be made by one of ordinary skill in the art, based on (i)-(v) above, and further in view of a pre-determined end-use of the film (i.e., where more or less opacity is required in certain areas of the film), thereby rendering prima facie obvious the claimed Void Area Percentage ratio of at least 1.1 and/or the difference between the first and second Absolute Opacity values of at least 10%.
Regarding claim 3, the grounds of rejection set forth/explained above in the rejections of claims 1 and 2 are applicable to the limitations of claim 3 in the same manner and are thus incorporated herein by reference and not repeated.
Regarding claim 4, the grounds of rejection set forth/explained above, are applicable and incorporated herein – it would have been within the ambit of one of ordinary skill in the art to have varied the opacity values of the stretched and un-stretched regions to be within the claimed ranges, absent factually-supported objective evidence to the contrary and/or objective evidence of criticality of the claimed ranges. 
Regarding claim 6, Dorsey teaches that the film can be heat-sealed along peripheral edges to an adjacent film to form a bag [0143; Fig. 10], thereby resulting in the claimed heat-sealed region, where the un-stretched regions which are not included in the heat-sealed peripheral edges read on the claimed “at least one section that is not in said heat-sealed region”. 
Regarding claim 7, the film of Dorsey, set forth above in the rejection of claim 1, prior to being formed into a particular article and thus prior to any heat-seal operation, is reasonably interpreted as the layer of the film being free of any heat-sealed region, as claimed.
Regarding claim 8, as set forth above in the rejection of claim 1, the voiding agent is calcium carbonate, of which reads on the claimed inorganic material with a refractive index of less than 2, selected from the group consisting of…calcium carbonate. 
Regarding claim 9, as set forth above in the rejection of claim 1, the thermoplastic polymer matrix of the layer is polyethylene, in an amount of 65-99 wt.%, and the voiding agent is calcium carbonate in an amount of 1 to 35 wt.% (by weight of the layer). The aforesaid weight ranges are within the claimed respective ranges of 20-99 wt.% and 1-80 wt.%; polyethylene reads on the claimed species PE and calcium carbonate reads on the corresponding claimed initiator.
Regarding claim 11, it can be said that Dorsey does not require the presence of TiO-2 in the thermoplastic film; as well as recognizes that the use of the voiding agents and stretching to create opacity reduces the need for the use of TiO2 in films in the related art field(s). As such, the absence of a requirement for the inclusion of TiO2 is reasonably interpreted as there being no TiO2 in the film, of which reads on the claimed range of comprising no more than 1% by weight of the layer. 
Regarding claim 12, it can be said that any other stretched portion of the film of Dorsey, that is, in addition to that which is referenced above in the grounds of rejection of claim 1 (i.e., a different area of the stretched portion(s) of the film), reads on the claimed third portion. In other words, since the un-stretched portion reads on the claimed second portion, two arbitrary, separate regions of the stretched portion of the film read on, respectively, the claimed first and third portions. 
Regarding claim 13, Dorsey discloses that the thermoplastic film may include additional layers, of which may also include the voiding agent; may be co-extruded; and may exhibit the same or similar layer compositions relative to the originally described layer, additionally given that the film may be heat-sealed into a bag (and thus include said layer(s) in the sealed-arrangement) [Figures; 0045, 0053, 0059, 0150, 0151], wherein said layer(s) would therefore have included 1% to 35 wt.% of the calcium carbonate voiding agent and thus 65 wt.% to 99 wt.%. polyethylene, of which is within the claimed range of at least 20 wt.%.
Regarding claim 15, the grounds of rejection set forth above in the rejections of claims 1 and 2 read on the limitations of claim 15. That is, the layer is formed from 65-99 wt.% polyethylene and 1-35 wt.% calcium carbonate, of which, respectively, border and therefore render prima facie obvious the respective claimed ranges (see MPEP 2144.05(I)); the stretching of the film would have been conducted to a degree such that the stretched portion(s) (first portion) is opaque and the un-stretched portion(s) (second portion) is substantially un-stretched (i.e., and thus relatively clear/translucent given the absence of opacity-inducing voids); wherein it would have been within the ambit of, and obvious to, one of ordinary skill in the art prior to the effective filing date of the invention to have performed the stretching to achieve a (e.g., pre-determined) degree of absolute opacity of 70% or more in the stretched region (again, given that Dorsey discloses that this region is opaque) and 30% or less in the un-stretched region (Dorsey explicitly teaches that the un-stretched regions differ in transparency from the stretched regions and may be transparent [0102, 0103]), based on a number of factors including the degree of strength of the film which is connotated to the consumer; the perception of a pleasing appearance [0100]; and/or to have increased/decreased any of tensile strength, tear resistance, impact resistance, or elasticity [0100], thereby rendering obvious the claimed opacity value ranges. 
Regarding claim 16, as set forth above in the rejection of claim 1, Dorsey discloses that the film is formed into a consumer product, with examples including food storage bags, trash bags, and feminine hygiene products, among others. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey as applied to claim 1 above, and further in view of Lockhart et al. (US 2012/0308789; “Lockhart”).
Claim 10 is rejected under 103 as being unpatentable over Dorsey as applied to claims 1 and 8 above, further in view of Lockhart. 
Regarding claim 5, Dorsey discloses the film as set forth above in the grounds of rejection of claim 1, i.e., modified such that the stretching results in the claimed opacity ratio and void area percentage difference between the stretched and un-stretched portions of the film. 
Dorsey is silent regarding the area-weighted void diameter of the stretched (first portion) and un-stretched (second portion) portions of the film, as claimed.
It can also be said that Dorsey is silent regarding a particle size for the calcium carbonate voiding agent.
Lockhart teaches that a suitable particle size (average diameter) for cavitating agents (i.e., void-initiating particles), particularly calcium carbonate, included in polyolefin-based layers of thermoplastic films (which are suitable for use food-packaging applications) in an amount of 30 wt.% or less by weight of the layer to render the film opaque upon stretching, is from 0.1 µm to 10 µm [Abstract; 0003, 0007-0010, 0024, 0088-0092, 0102, 0111, 0124, 0128].
Dorsey and Lockhart are directed to stretched, opaque films which include cavitating agents in opaque layer(s) of said respective films; wherein said films are suitable for use in food packaging applications.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized calcium carbonate cavitating agent having a particle size of from 0.1 to 10 µm, as taught by Lockhart, in the film of Dorsey, as the aforesaid calcium carbonate and particle size range thereof would have been well-recognized in the art prior to the effective filing date as suitable for the intended purpose of generating micro-voids in the layer(s) of the film upon stretching to render the film opaque (see MPEP 2144.07). 
The calcium carbonate cavitating agent included in the layer of the film of Dorsey, as modified above in the rejection of claim 1, per the modification above, would have had a particle size of from 0.1 to 10 µm, i.e., 100 to 10,000 nm.  
Applicant’s specification does not indicate a particle size range of the void initiator utilized in achieving the claimed area-weighted void diameters ranges (e.g., 350 nm to 8,000 nm for the first (i.e., opaque) region).
As such, given (i) that the calcium carbonate cavitating agent of Dorsey would have exhibited a particle size (specifically diameter; 100 to 10,000 nm) which overlaps with (is substantially within and/or encompasses) the size of the area-weighted diameter range of the voids of the first portion (350 to 8,000 nm); and given (ii) that the film of Dorsey (as modified) is stretched to exhibit the claimed void area percentage ratio and absolute opacity value difference, respectively, wherein (iii) the stretching is MD, 1:3 ratio, and performed under “cold” or ambient conditions (of which are substantially similar to the steps disclosed by Applicant for stretching the film prior to heat/pressure treatment), there is a reasonable expectation that the area-weighted void diameter in the stretched portion of the layer of Dorsey would have been within or overlapped with the claimed range for the first portion of 350 to 8,000 nm, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I)). 
Regarding claim 10, Dorsey, as modified herein, discloses the film set forth above in the grounds of rejection of claims 1 and 8.
Furthermore, Dorsey explicitly discloses that the layer of the film may comprise additional additives, specifically slip agents [0061]. 
Dorsey is silent regarding the slip agent additive being a silicone additive, and is silent regarding the amount of additional additives present in the layer. 
Lockhart teaches that suitable slip agents for inclusion in the polyolefin-based, opaque cavitated layers of the multilayer film are selected from, inter alia, silicone oils, and are present in an amount of from 0.1 to 2 wt.% [0103, 0104; see citations above in rejection of claim 5 also].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included 0.1 to 2 wt.% of silicone oil, taught by Lockhart, as the slip agent in the layer of Dorsey, as silicone oil (and the compounding amount thereof) would have been well-recognized in the art prior to the effective filing date as a slip-agent suitable for inclusion in polyolefin-based, opaque cavitated layers in multilayer food packaging films (see MPEP 2144.07; 2144.06(II)).
The layer of Dorsey, as modified, would have comprised 0.1 to 2 wt.% of silicone oil as a slip agent, thereby reading on the claimed silicone additive and being included in an amount which is within the claimed range of 0.01% to 15% by weight of the layer. 
Regarding claim 14, Dorsey is silent regarding the thickness of the film being from 10 to 150 µm as claimed. 
However, it is noted that Dorsey teaches that the thickness of the layer(s) can be altered in order to alter opacity values and/or strength [0094]. It is also noted that MPEP 2144.04(IV)(A) sets forth that the courts have held that when the only difference between the claimed invention and the prior art is the recitation of relative dimensions of the claimed invention, wherein an invention having the relative dimensions would not perform differently than the prior art, the invention was not patentably distinct from the prior art.  
Additionally, Lockhart teaches that the multilayer film (as described/set forth above), suitable for packaging applications including food packaging, has an overall thickness in the range of about 5 to 60 µm [0024] (where it is noted that said overall thickness is inclusive of the layer which includes the calcium carbonate cavitating agent having a particle size of 0.1 to 10 µm). 
Given that Dorsey and Lockhart are both directed to opaque cavitated films for food packaging; given that Dorsey teaches that the thickness can be varied to alter the opacity/strength of the layer(s); and given that the courts have held that the recitation of relative dimensions (in the claims) between the prior art and claimed invention that do not perform differently, is not considered a patentable distinction, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the film of Dorsey to have a thickness of 5 up to 60 µm, as taught by Lockhart, as the aforesaid overall film thickness would have been recognized in the art as suitable for extruded, stretched, multilayer food packaging films, of which include opaque cavitated layers that are polyolefin-based (see MPEP 2144.07). Additionally or alternatively, it would have been obvious to have utilized the aforesaid thickness as a starting thickness range, and then to have increased or decreased the thickness of the layer(s) (and thus the thickness of the film), including over the claimed range, in order to alter any of the opacity, strength, and/or barrier properties of the film (see MPEP 2144.05(II)). 
In view of the foregoing, the film thickness would have been from 5 to 60 µm, or would have been varied to be thicker or thinner, including over the claimed range of up to 150 µm, in either instance, rendering prima facie obvious the claimed range of 10 to 150 µm based on overlap of the claimed range and or the aforesaid routine experimentation rationale (see MPEP 2144.05(I) and (II)).

Claims 1-4, 6-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0107339; “Cheng”) in view of Lockhart.
First, it is noted that the discussion set forth in paragraphs 31 and 32 above, i.e., the short summation of Applicant’s disclosed invention, is incorporated herein by reference. 
Regarding claim 1, Cheng discloses a film comprising a layer formed from (a) 70-99 wt.% of polyethylene (PE) (based on the weight of the layer); (b) 1-30 wt.% of polymethyl methacrylate (PMMA); and (c) 0-15 wt.% of an optional ingredient that may be a compatibilizer for the PE and PMMA, a silicone additive, or a combination thereof  [Abstract; 0001, 0002, 0003, 0005, 0008, 0017, 0019, 0033, 0043 0054, 0056, 0065]; wherein the film is (at least) uniaxially oriented (i.e., stretched) in the MD at an orientation temperature below 110°C and a stretch ratio of 2:1 to 10:1 (i.e., 2x to 10x) [0020, 0030, 0082-0084, 0110, 0113, 0115]. The PE (a) of the layer defines the matrix, and the PMMA (b) is in the form of particles which are immiscible with, and dispersed in, the PE matrix. When the film is stretched, the PMMA particles cause phase-separation which forms cavities in the layer (as the PE material is stretched around the PMMA particle), thereby increasing the opacity of the layer/film due to the presence of said cavities [0003-0005, 0008, 0009, 0012, 0014, 0030, 0031, 0043, 0084; Figure 1B] – i.e., the PMMA particles function as a cavitation agent.
The films may include 0 to 10% of TiO2 as an additional opacifier [0072], though it is generally recognized therein to reduce the use of TiO-2 [0003, 0005, 0071, 0072]; wherein films having a thickness as little as 50 µm or less may have an opacity of greater than 60%, including greater than 70%, when measured in accordance with ISO 6504, in the absence of TiO-2 [0072, 0073, 0110, 0115, 0126; Table 2]. The thickness of the film is typically from 15 to 80 µm [0086, 0093]. 
Additionally, Cheng teaches that the film comprising the aforesaid layer may include other layers [0134]. The amount of polyethylene of from 70-99 wt.% is within the claimed range of at least 20 wt.%. Cheng implies that the film, whose layer is formed mainly of PE, is suitable for use in food packaging applications [0003, 0034].
Cheng is silent regarding the layer of the film including a portion which is less opaque and has less cavitation area (i.e., void area) relative to (i.e., adjacent to) the remainder of the (opaque) film. In other words, Chen is silent regarding a first portion of the film having a void area percentage which is 1.05 times greater than the void area percentage of a second portion, and thus also silent regarding the first portion having an Absolute Opacity value which is at least 5% different (e.g., greater) than the second portion.
Lockhart (cited and relied upon in the rejection(s) of claims 5, 10, and 14 under 103 over Dorsey in view of Lockhart, set forth above) teaches that by applying heat and/or pressure through physical impact (e.g., embossing devices, lasers, thermal printers) to the multilayer films which include an opaque, stretched/cavitated, polyolefin-based layer, the voids created by the cavitation agent (e.g., calcium carbonate; i.e., due to stretching) are collapsed (based on the degree of heat and/or pressure), thereby reducing the opacity to a degree such that the treated area may be transparent (relative to the surrounding opaque portions), allowing for effectual printing of an image (e.g., letters, picture). In other words, the “printed” image, such as a letter, is defined by (i) the opaque outline/border (i.e., the remainder of the film whose voids are not collapsed and thus appears opaque) relative to (ii) the transparent “fill” of said image (i.e., the portion of the letter itself which appears clear due to collapsed voids). The aforesaid method of forming an image on the film reduces the need to utilize expensive inks and/or timely/costly processes of printing on the films.
Lockhart also discloses/teaches that a pigmented layer may be disposed underneath the opaque cavitated layer, such that when the heat and/or pressure treatment is applied and the opaque layer is converted to transparent, the pigmentation of the underlying layer defines the “fill” of the image (i.e., rather than the image being transparent), thereby providing color (other than clear/transparent) to the “printed” image [Abstract; 0003, 0008-0012, 0021, 0063, 0069, 0088-0092, 0102, 0111, 0128-0130, 0181-0185, 0188].
Cheng and Lockhart are both directed to thermoplastic films which may be multilayer; are suitable for use in the food packaging industry; are extruded and stretched; and include opaque, cavitated polyolefin-based layers which increase and/or provide the film(s) with opacity, while reducing the (common) use of TiO2 therein as an opacifying agent.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have subject the film of Cheng, set forth above and which includes the aforesaid opaque/cavitated layer, to a heat and/or pressure treatment/printing process (e.g., embossing, thermal printing), as taught by Lockhart, in order to form a printed image (e.g., lot number, identification code, expiration date, logo) on the film of Cheng based on a pre-determined end use of the film (e.g., food packaging) without having to utilize expensive inks, pre-treatment surface processes, and printing processes, thereby reducing overall cost of material, use of energy, and number of production steps. 
As such, the film of Cheng, per the aforesaid modification, would have been treated (e.g., embossed, thermal printed, lasered) through the use of heat and/or pressure in at least one predetermined area of the film to effect an image thereon (e.g., letter(s), logo/symbol). The aforesaid predetermined area (i.e., image), as a result of the treatment and temperature/pressure utilized, would have exhibited collapsed or substantially collapsed (or at least partially collapsed) voids in the PE matrix (previously formed via the low-temperature stretching), thereby resulting in a transparent image (or at least a more-clear or less-opaque image) relative to/also partially defined by the opaque outline defined by the remainder of the film not subject to the heat and/or pressure imaging step. 
Given that Cheng discloses that the film exhibits (absolute) opacity values of greater than 70%; and given the aforesaid modification resulting in a transparent or substantially clear (or reduced-opacity) image (having collapsed or substantially collapsed voids, or at least partially collapsed voids) adjacent the remainder of the film which exhibits said opacity value, there is a reasonable expectation that the void area percentage ratio between the opaque portion of the film and the transparent or substantially clear image would have been greater than 1.05, and the difference between the absolute opacity of the opaque portion and the absolute opacity of the transparent (or substantially clear or reduced-opacity) image would have been at least 5%, absent factually supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I)). 
In addition to the aforesaid, in view of MPEP 2144.05(II) (cited/relied upon above in the copending ground(s) of rejection), it would have also been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have increased or decreased either of the temperature and/or pressure of the (imaging) treatment, in order to increase or decrease the degree of transparency exhibited by the printed image, thereby resulting in increased or decreased overall number of collapsed voids, and/or a higher or lower degree of collapse per void, in the image area – of which would have necessarily (i.e., through the aforesaid increase/decrease as a matter of routine experimentation) resulted in the claimed Void Area percentage ratio (at least 1.05) and the claimed Absolute Opacity value difference (at least 5%).
In either instance, the film of Cheng, per the modification(s) above, reads on all of the limitations of claim 1. 
Regarding claim 2, the rejection of claim 1 above reads on all of the limitations of claim 1. Specifically, in view of the foregoing grounds of rejection based on both inherency and routine experimentation rationales, there is a reasonable expectation that the film of Cheng, as modified above, would have exhibited the claimed Void Area Percentage ratio of at least 1.1; and/or the temperature and/or pressure of the image treatment step would have been varied to a degree such that the void area percentage ratio would have been increased (as a result of the desired degree of transparency of the image) to within the claimed range of at least 1.1 – i.e., the opaque (non-imaged) portion of the film would have comprised a larger void area percentage than the transparent image area (having the majority or all of the voids therein collapsed by the imaging process). 
Alternatively, there is a strong, reasonable expectation, given the modification set forth above, that the difference in absolute opacity values between the opaque portion (i.e., having an opacity greater than 70%) and the transparent (or substantially transparent or more-clear) imaged portion of the film would have been at least 10% (see MPEP 2112(V); 2112.01(I)), as claimed.
Regarding claim 3, the rejections of claims 1 and 2 set forth above read on the limitations of claim 3.
Regarding claim 4, the rejection of claim 1 above reads on the claim 4 limitation of the first Absolute Opacity Value being from 50-99%. Specifically, the opaque portion of the film (i.e., not the transparent image formed via the aforesaid imaging treatment), of which reads on the claimed first portion, exhibits an opacity value of 70% or greater, of which is within and/or overlaps with and therefore renders prima facie obvious the claimed range of 50 to 99%.
Regarding claim 6, Cheng does not explicitly disclose the film including a heat-sealed region. However, Cheng (i) recognizes that films in the related field are typically sealed to form containers or packaging articles [0005, 0015]; (ii) discloses that the film may include multiple layers [0031, 0134]; and as set forth above, reasonably (iii) teaches that the film (comprising the PE-based layer) is suitable for use in food packaging applications and other wrapping-film and bag applications [0002, 0034].
Lockhart discloses the multilayer film set forth above in the rejection of claim 1 (as well as described in the copending rejection under 103). Lockhart reasonably teaches that multilayer food packaging films (of the type inclusive of cavitated, opaque polyolefin-based layers) are formed into bags or otherwise containers/pouches through the use of heat-sealing processes to join opposing films via heat-sealable polymeric layers provided in the coextrusion or laminate arrangement for the aforesaid purpose [0002, 0003, 0007, 0024, 0063-0068, 0128-0130, 0134].
In view of the foregoing similarities between the disclosures of Cheng and Lockhart; and given that Cheng and Lockhart are in the same field of multilayer films which exhibit opacity and which are suitable for use in food packaging applications, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the film of Cheng (as modified above in the rejection of claim 1 to include the image) in a multilayer arrangement including outer or outermost heat-sealing layers, as taught by Lockhart, and to have formed the aforesaid arrangement into a bag for food packaging applications via heat-sealing of the aforesaid heat-sealing layers of the film(s), also taught by Lockhart, as the film of Cheng would have been recognized in the art as suitable for the intended use (of being formed into a multilayer food packaging bag) (see MPEP 2144.07). 
Per the aforesaid modification, the film of Cheng would have been modified to include at least one heat-sealing layer in a multilayer arrangement, and would have been heat sealed to itself or another film to form a bag, such as a food packaging bag or pouch. In doing so, it is the Examiner’s position that it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have positioned and/or formed the aforesaid image on a portion of the film which is not included in the heat seal area, in order to prevent degradation of the information conveyed/provided by the image (e.g., logo of manufacturer, expiration date, lot number, etc.) – i.e., to prevent heat from the sealing process from altering the (heat/pressure-sensitive) image. As such, most, if not all, of the image (i.e., reads on claimed second portion) would have been positioned or otherwise formed on the film in an area not to be heat-sealed. 
The bag formed from the film of Cheng per the aforesaid modification reads on the limitations of claim 6.
Regarding claim 7, Cheng does not explicitly disclose the film including a heat-sealed region, of which is reasonably interpreted as reading on the claim limitation of the layer being free of any heat-sealed region. 
Regarding claim 8, Cheng discloses that the (b) PMMA particles (i.e., cavitating agent) preferably have a refractive index of equal to or less than 1.49 [0050]. The aforesaid species reads on the organic material being PMMA as claimed.
Regarding claim 9, as set forth above in the rejection of claim 1, the layer of the film includes 70-99 wt.% of PE based on the weight of the layer and 1-30 wt.% of PMMA (cavitation agent) particles, of which are within the claimed ranges of 20-99 wt.% and 1-80 wt.%, respectively.
Regarding claim 10, as set forth above in the rejection of claim 1, the layer of the film optionally includes 0 to 15 wt.% of an optional additive that may be a silicone additive, a compatibilizer, or a combination thereof, inter alia. The aforesaid range encompasses (and is substantially identical to) and therefore renders prima facie obvious the claimed range of 0.01 to 15 wt.% by weight of the layer (see MPEP 2144.05(I)).
Regarding claim 11, as set forth above in the rejection of claim 1, Cheng does not require the presence of TiO-2 in the layer; and discloses that preferably the film contains from 0 to less than 5 wt.% TiO2, while still maintaining an opacity of greater than 60%, including greater than 70% [0072, 0073]. The absence (lack of requirement thereof) of TiO2 from the layer based on the disclosure of Cheng reads on the amount of TiO2 in the layer being no more than 1% by weight, as claimed. Alternatively, the amount range of 0 to 5 wt.% encompasses and therefore renders prima facie obvious the claimed range of 1 wt.% or less (see MPEP 2144.05(I)).
Regarding claim 12, Cheng, as modified by the teachings of Lockhart above in the rejection of claim 1, would have included a “printed” image formed in/by the opaque layer through application of heat and/or pressure thereto, causing the voids (formed by stretching the film including the cavitation agents) to collapse and reduce the opacity (and thus increase transparency) of the film in the “printed”, i.e., contacted, area. Per the aforesaid modification, the image may be a number, such as part of a lot number or expiration date.
Given that (e.g.) expiration dates generally include more than one number, in forming the “printed” expiration date of the opaque layer per said modification, it would also have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included more than a single number in forming said “printed” date. 
As such, an additional number(s) included in the date formed in/by the opaque layer (or, e.g., an additional logo or other information formed in/by the opaque layer via the heat and/or pressure treatment process), of which logically is outlined/bordered by the remainder of the opaque layer (i.e., the remainder of the opaque layer reads on the claimed “first portion” as set forth above in the rejection of claim 1) and thus also adjacent thereto, reads on the claimed third portion.
Regarding claim 13, Cheng explicitly teaches that the film may include more than one of the layer (discussed therein and above in the grounds of rejection), including as an outermost surface layer or a middle or core layer [0134]. 
Given that Cheng explicitly teaches that the film may include more than one of the layers (including 70-99 wt.% PE) when forming multilayer embodiments, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have done so. 
Additionally or alternatively, per the modification to the film of Cheng set forth above in the rejection of claim 6 (i.e., to form the film including the opaque layer discussed above in the rejection of claim 1, into a multilayer film inclusive of the layer and an outermost sealant layer(s) for the purpose of forming a packaging bag from the film via a heat-sealing process), it is noted that Lockhart further teaches that the aforesaid sealant layer includes up to 95 wt.% of a heat-sealable polymer, such as, inter alia, LDPE, LLDPE, MDPE, and polypropylene (PP) [0020-0022, 0027-0031, 0033, 0063, 0065].
As such, in including the sealant layer in the multilayer film as proposed in the modification set forth above in the rejection of claim 6, it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized a sealant layer having up to 95 wt.% of LDPE, LLDPE, MDPE, or PP, as taught by Lockhart, in order to render the sealant layer capable of heat-sealing with typical equipment/processes/temperatures which are commonly utilized to form multilayer (food) packaging bags or pouches, etc.
In either instance (i.e., per either modification), the film of Cheng would have included an additional layer which would have comprised at least 20 wt.% of a thermoplastic material, such as PE or PP, thereby reading on the limitations of claim 13. 
Regarding claim 14, as set forth above in the rejection of claim 1, the film exhibits a typical thickness of 15 to 80 µm, of which is within the claimed range of 10 to 150 µm.
Regarding claim 16, as set forth above in the rejection of claim 1, the film of Cheng, as modified, is suitable for use in food packaging applications, such as a food packaging bag [0034]. The film of Cheng, formed into a food packaging bag (see MPEP 2144.07; see also the rejection of claim 6 above), reads on the claimed “consumer product or packaged product comprising the thermoplastic film of claim 1, wherein the consumer product or packaged product is…a food product”. In other words, the food packaging bag is a consumer “food” product that comprises the thermoplastic film. It is noted that claim 16 is not worded specifically such that the product is required to be packaged in the thermoplastic film of claim 1. Rather, the “consumer product or packaged product” comprising the film of claim 1, and thus the “food product” comprising the film of claim 1, is read on by the food bag (formed from the film) itself. 
Alternatively, should Applicant disagree with the aforesaid interpretation of claim 16, it is the Examiner’s position, given that Cheng discloses that the PE-based film is suitable for use in food packaging; and given that Lockhart teaches that substantially similar films are also suitable for use in food packaging applications, that it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have placed a food item into the bag (including the film) of Cheng, or alternatively to have wrapped a food item in food wrapping (including the film) of Cheng [0034 of Cheng discloses wrapping in addition to bags for food], of which also read on the limitations of claim 16. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is being brought to Applicant’s attention to facilitate compact and expedient prosecution.
US 2006/0062951 to Aguirre et al. – [Abstract; Figures; 0002, 0004, 0005, 0008, 0022-0025, 0027, 0030-0032] discloses an opaque, biaxially-oriented PP film including a micro-void inducing filler (calcium carbonate) compounded into the PP which, after stretching, creates voids having a geometry and volume which introduces opacity into the film, said fillers having a particle size of from about 0.5 to about 10 µm; TiO2 may also be added as an opacifier
US 2017/0022339 to Hanschen et al. – [Abstract; Figures; 0004, 0005, 0015, 0077, 0092-0094, 0174-1076] discloses a film having sections with varying degrees of opacity relative to one another, formed via stretching the film wherein certain sections may or may not include a cavitating agent
US 2013/0202828 to Jacoby – [Abstract; 0002-0004, 0015, 0018, 0019] teaches that the collapse of micro-pores in a polyolefin-based layer as a result of exposure to heat from a laser, can render the layer transparent by eliminating the opacity imparted by the micro-pores

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782